By the Court.
Held: That in an indictment charging the plaintiff in error with having, as township treasurer, in ' his annual settlement with the township board of education, unlawfully, etc., uttered and published to them, as true and genuine, a certain forged and altered order, purporting to be drawn on him as such treasurer, by the township clerk, in favor of a teacher in a sub-district, for the sum of $38, payable out of the teachers’ fund, knowing it to be so forged and altered, the act is properly charged as having been done with intent to defraud the township board of education.

Judgment affirmed.